        Case 3:20-cv-08056-JCS Document 1 Filed 11/16/20 Page 1 of 5



 1   KEKER, VAN NEST & PETERS LLP
     R. ADAM LAURIDSEN - # 243780
 2   alauridsen@keker.com
     THOMAS E. GORMAN - # 279409
 3   tgorman@keker.com
     TRAVIS SILVA - # 295856
 4   tsilva@keker.com
     EMILY A. HASSELBERG - # 326990
 5   ehasselberg@keker.com
     633 Battery Street
 6   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
 7   Facsimile:     415 397 7188

 8   Attorneys for Defendant CHINA BASIN BALLPARK COMPANY
     LLC
 9

10
                                  UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
     JOHNATHAN “MAC” WILLIAMSON, an                 Case No. 3:20-cv-8056
13   individual,
                                                    NOTICE OF REMOVAL OF A CIVIL
14                  Plaintiff,                      ACTION TO FEDERAL COURT
15             v.                                   [Removed from San Francisco Superior Court,
                                                    Case No. CGC20587701]
16   CHINA BASIN BALLPARK COMPANY
     LLC, a Delaware Limited Liability Company,     Date Filed: November 16, 2020
17   and DOES 1 through 20, inclusive,
                                                    JURY TRIAL DEMANDED
18                  Defendants.
19

20

21

22

23

24

25

26

27

28


                       NOTICE OF REMOVAL OF A CIVIL ACTION TO FEDERAL COURT
                                        Case No. 3:20-cv-8056
     1537821
           Case 3:20-cv-08056-JCS Document 1 Filed 11/16/20 Page 2 of 5



 1   TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE

 2   NORTHERN DISTRICT OF CALIFORNIA:

 3             Defendant CHINA BASIN BALLPARK COMPANY, LLC, (“Defendant”) hereby

 4   removes Case No. CGC20587701 from the Superior Court of the State of California for the

 5   County of San Francisco to the United States District Court for the Northern District of

 6   California. Removal is authorized by 28 U.S.C. §§ 1331, 1332, 1441 and 1446 and 29 U.S.C.

 7   § 185.

 8   I.        STATEMENT OF THE CASE
 9             1.   On November 10, 2020, Plaintiff Johnathan “Mac” Williamson (“Plaintiff”)

10   initiated this action in the Superior Court for the State of California for the County of San

11   Francisco. Plaintiff’s claims arise from an on-field injury he suffered in the San Francisco

12   Giants’ ballpark while playing for the San Francisco Giants. Ex. A, Nov. 10, 2020 Complaint

13   (Compl.) at ¶¶ 1-2. Plaintiff’s complaint (Complaint) contains two causes of action: (1) premises

14   liability and (2) negligence. Both claims are brought against Defendant. Compl. at ¶¶ 37-49.

15             2.   Plaintiff is a former Major League Baseball (“MLB”) player. MLB players are

16   members of the Major League Baseball Players Association (“MLBPA”), which is a labor

17   organization within the meaning of 29 U.S.C. § 185. At the time of the incident described in the

18   Complaint, see ¶ 24, Plaintiff was a member of the MLBPA and a collective bargaining

19   agreement existed between MLB Clubs, including the San Francisco Giants, and the MLBPA.

20   The collective bargaining agreement contains provisions related to working conditions generally

21   and field safety issues specifically. It also sets forth procedures for players’ claims related to on-

22   field injuries and disputes with their clubs.

23             3.   Defendant denies all liability but on information and belief alleges that the amount

24   in controversy exceeds $75,000.

25             4.   Plaintiff has not yet served the Complaint on Defendant.

26   II.       PARTIES
27             5.   Plaintiff alleges that he is a resident of North Carolina. Compl. ¶ 3.

28

                                                   2
                        NOTICE OF REMOVAL OF A CIVIL ACTION TO FEDERAL COURT
                                         Case No. 3:20-cv-8056
     1537821
        Case 3:20-cv-08056-JCS Document 1 Filed 11/16/20 Page 3 of 5



 1             6.    Plaintiff alleges that Defendant is a Delaware limited liability company, having its

 2   principal place of business in San Francisco. Compl. ¶ 4.

 3             7.    Defendant is owned by San Francisco Baseball Associates LLC and Grand Slam

 4   Baseball, LP, two of the several related entities involved in the ownership and operation of the

 5   San Francisco Giants baseball club and the club’s ballpark. No member of San Francisco

 6   Baseball Associates LLC or partner of Grand Slam Baseball, L.P., is a citizen of North Carolina.

 7   III.      JURISDICTION
 8             8.    A defendant may remove to this Court any state-court civil action over which this

 9   Court has original subject matter jurisdiction. 28 U.S.C. § 1441(a).

10             9.    This Court has original subject matter jurisdiction over federal questions—that is,

11   “all civil actions arising under the Constitution [or] laws . . . of the United States.” 28 U.S.C.

12   § 1331.

13             10.   This Court has original subject matter jurisdiction over actions between citizens of

14   different States. 28 U.S.C. § 1332(a)(1). 28 U.S.C. § 1441(b)(2) does not bar an in-forum

15   defendant from removing a diversity action to federal court if the in-forum defendant has not been

16   “properly joined and served.” Glob. Indus. Inv. Ltd. v. Chung, No. 19-CV-07670-LHK, 2020 WL

17   2027374, at *2 (N.D. Cal. Apr. 28, 2020) (noting that this District “consistently” allows in-forum

18   defendants to invoke diversity jurisdiction prior to service); accord Gibbons v. Bristol-Myers

19   Squibb Co., 919 F.3d 699, 705 (2d Cir. 2019); Encompass Ins. Co. v. Stone Mansion Rest. Inc.,

20   902 F.3d 147, 152 (3d Cir. 2018); see also Texas Brine Co., L.L.C. v. Am. Arbitration Ass’n, Inc.,

21   955 F.3d 482, 486 (5th Cir. 2020) (following the reasoning of Gibbons and Encompass).

22             11.   This Court also has original subject matter jurisdiction over claims brought under

23   Section 301 of the Labor Management Relations Act, 29 U.S.C. § 185. Furthermore, where a

24   plaintiff artfully pleads what is in fact a Section 301 claim as a tort claim, this Court has exclusive

25   jurisdiction over the claim, making removal from state court proper. See Young v. Anthony’s Fish

26   Grottos, Inc., 830 F.2d 993, 997 (9th Cir. 1987) (“A suit for breach of a collective bargaining

27   agreement is governed exclusively by federal law under section 301. The preemptive force of

28   section 301 is so powerful as to displace entirely any state claim based on a collective bargaining

                                                   3
                        NOTICE OF REMOVAL OF A CIVIL ACTION TO FEDERAL COURT
                                         Case No. 3:20-cv-8056
     1537821
          Case 3:20-cv-08056-JCS Document 1 Filed 11/16/20 Page 4 of 5



 1   agreement, and any state claim whose outcome depends on analysis of the terms of the

 2   agreement.”); see also Beneficial Nat. Bank v. Anderson, 539 U.S. 1, 8 (2003) (noting that the

 3   LMRA provides for complete preemption and removal jurisdiction).

 4   IV.       VENUE, INTRA-DISTRICT ASSIGNMENT & RELATED CASES
 5             12.    This District embraces the Superior Court of the State of California for the County

 6   of San Francisco, where Plaintiff originally filed his complaint. See 28 U.S.C. § 1446(a).

 7             13.    If the Court determines intra-district transfer is appropriate, the case should be

 8   assigned to the San Francisco/Oakland Division because a substantial part of the alleged events or

 9   omissions contained in the Complaint occurred in the County of San Francisco.

10   V.        PROCEDURAL REQUIREMENTS
11             14.    Defendant files this Notice prior to receiving service of the Complaint. See 28

12   U.S.C. § 1446(b)(1); 28 U.S.C. § 1441(b)(2).

13             15.    The Complaint purports to name “Doe defendants” in addition to Defendant. This

14   Court disregards fictitious defendants when analyzing a removal petition. 28 U.S.C.

15   § 1441(b)(1). No other defendant is named.

16             16.    Defendant will serve this Notice on Plaintiff’s counsel and on the Clerk of the

17   Superior Court of the State of California for the County of San Francisco. See 28 U.S.C.

18   § 1446(d). Additionally, Defendant files as Exhibit A to this Notice a true and correct copy of the

19   Complaint and as Exhibit B to this notice a true and correct copy of “Notice to Plaintiff,”

20   VI.       JURY DEMAND
21             Defendant demands trial by jury on any issue so triable.

22   VII.      CONCLUSION
23             Defendant respectfully requests that this Court assume jurisdiction over this action. By

24   this Notice of Removal, Defendant does not waive any objections it may have as to service,

25   jurisdiction or venue, or any defenses or objections it may have to this action. Defendant intends

26   no admission of fact, law, or liability by this Notice, and expressly reserves all defenses, motions,

27   and/or pleas.

28

                                                    4
                         NOTICE OF REMOVAL OF A CIVIL ACTION TO FEDERAL COURT
                                          Case No. 3:20-cv-8056
     1537821
        Case 3:20-cv-08056-JCS Document 1 Filed 11/16/20 Page 5 of 5



 1   Dated: November 16, 2020                      KEKER, VAN NEST & PETERS LLP

 2
                                             By:   /s/ R. Adam Lauridsen
 3
                                                   R. ADAM LAURIDSEN
 4                                                 THOMAS E. GORMAN
                                                   TRAVIS SILVA
 5                                                 EMILY A. HASSELBERG
 6                                                 Attorneys for Defendant CHINA BASIN
                                                   BALLPARK COMPANY LLC
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               5
                    NOTICE OF REMOVAL OF A CIVIL ACTION TO FEDERAL COURT
                                     Case No. 3:20-cv-8056
     1537821
